Citation Nr: 0844535	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-37 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH 
insurance) under 38 U.S.C.A. § 1922(a).  

(The following issues are the subjects of a separate 
appellate decision: entitlement to an initial rating in 
excess of 30 percent for dysthymic disorder; entitlement to 
an initial, compensable rating for scarring on the penis 
shaft; entitlement to service connection for the loss of two 
top teeth, for dental treatment purposes; entitlement to an 
effective date earlier than March 28, 2005, for the awards of 
service connection for dysthymic disorder, bilateral hand 
eczema, and scarring on the penis shaft; and entitlement to 
restoration of a 30 percent rating for bilateral hand 
eczema.)  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2006 decision in which the RO denied the 
veteran's claim for RH insurance.  In August 2006, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 2006.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO, inter alia, 
granted service connection and assigned an initial 30 percent 
rating for dysthymic disorder and granted service connection 
and assigned an initial 30 percent rating for bilateral hand 
eczema; the veteran's claim for RH insurance was received in 
April 2006.  

2.  The medical evidence shows that the veteran has 
nonservice-connected Human Immunodeficiency Virus (HIV).  

3.  At the time of his April 2006 RH insurance application 
and thereafter, the veteran was not in "good health" as 
defined by VA criteria.  


CONCLUSION OF LAW

The requirements for eligibility for Service Disabled 
Veterans' Insurance (RH insurance) under 38 U.S.C.A. 
§ 1922(a) have not been met.  38 U.S.C.A. § 1922(a) (West 
2002); 38 C.F.R. § 8.0 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, an August 2006 letter informed the 
veteran of the requirements which must be met to substantiate 
a claim for Service-Disabled Veterans' Insurance, and 
instructed that the veteran should provide any and all other 
evidence to substantiate his claim.  Moreover, the veteran 
has been afforded the opportunity to present evidence and 
argument with respect to this claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As explained below, the claim 
of entitlement to RH insurance under 38 U.S.C.A. § 1922(a) 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi¸16 Vet. App. 129, 132 (2002).  


II.  Analysis

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a) (West 2002). 
 
In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health.  38 U.S.C.A. § 1922(a).  The term "good 
health" means that the applicant is, from clinical or other 
evidence, free from any condition that would tend to weaken 
normal physical or mental functions, or shorten life. 38 
C.F.R. § 8.0(a). 
 
VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA. "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1).  
An application will be rejected if an applicant is totally 
disabled because of a nonservice-connected disability.  See 
M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 
1.12(i). 

In the present case, the veteran clearly filed a timely 
application for RH insurance in April 2006, after service 
connection was granted for dysthymic disorder and bilateral 
hand eczema and a 30 percent disability rating was assigned 
for each of these disabilities.  What is at issue in this 
case is whether the veteran is in "good health" with the 
exception of service-connected disabilities.  

In his April 2006 application, the veteran indicated that he 
had a mental or nervous disorder, blood disorder, and cancer, 
tumor, or goiter.  A July 2006 Report of Contact reflects 
that the veteran stated he was HIV positive and had been 
diagnosed with colon cancer.  In the July 2006 decision, the 
RO found that, because these nonservice-connected conditions 
were not consistent with the requirements of "good health" 
for insurance purposes, his application could not be 
approved.  In his August 2006 NOD, the veteran stated that he 
never had colon cancer.  During the September 2008 hearing, 
the veteran testified that he was HIV positive.  

According to the underwriting rating system, a veteran with 
HIV infection and/or AIDS, with a confirmed positive antibody 
test, is assigned the maximum "R" or "reject" rating.  See 
M29-1, Part V, Chapter 2, Acquired Immunodeficiency Syndrome 
(AIDS).  If the nonservice-connected disability is classified 
in the underwriting manual as a straight out reject, the 
application must be rejected.  See M29-1, Part V, Chapter 1, 
Advanced Change 1-77, Paragraph 1.12(i). 
 
Records of VA treatment from June 2005 to June 2008 reflect 
findings of and treatment for HIV and AIDS.  An August 2005 
record of treatment reflects that the veteran was diagnosed 
with HIV in 1992, and was treated at an outside facility from 
1992 to 1994 when he stopped his regimen until 2005.  The 
impression was AIDS.  The Board notes that there is no 
evidence of colon cancer in the medical records, however, the 
VA treatment records reflect that veteran was diagnosed with 
prostate cancer in February 2006.  While, as noted in the 
separate decision referenced on the title page, the veteran 
has raised a claim for service connection for prostate cancer 
which has not been adjudicated, the Board points out that, 
even if service connection for prostate cancer is granted, 
the fact that the veteran has HIV with a confirmed positive 
antibody test, alone, renders him ineligible for RH 
insurance.  

The Board has also considered the veteran's argument, made 
during the September 2008 hearing, that he would have 
qualified for RH insurance in 1992; however, there is simply 
no indication that the veteran filed a claim for RH insurance 
until April 2006.  Moreover, a timely claim for RH insurance 
must be filed within two years after the date service 
connection, with a compensable rating, is granted.  In this 
case, service connection was not established for any 
condition until the March 2006 rating decision.  As such, a 
timely claim for RH insurance could not have been filed in 
1992.  See 38 U.S.C.A. § 1922(a).  

The legal authority setting eligibility requirements for RH 
insurance is clear and specific, and the Board is bound by 
such authority.  Here, the veteran is not in "good health" 
according to the standards established by the Veterans 
Benefits Manual M29-1, Part V.  Accordingly, his claim for RH 
insurance under 38 U.S.C.A. § 1922(a) must be denied.  Where, 
as here, the law and not the evidence is dispositive, the 
matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service Disabled Veterans' Insurance (RH insurance) under 
38 U.S.C.A. § 1922(a) is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


